Citation Nr: 1032018	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  03-25 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an extraschedular rating for a service-connected 
right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to June 1985 and 
from July 1986 to May 1991.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from decisions of the 
Department of Veterans Affairs (VA) Regional Office in Chicago, 
Illinois (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In July 2010, the Veteran was informed that the Veteran's Law 
Judge who conducted the hearing before the Board in July 2006 is 
no longer with the Board.  The law provides that the Veteran's 
Law Judge who conducts a hearing in a matter shall participate in 
the final determination of the claim on appeal.  See 38 C.F.R. 
§ 20.707 (2009).  Accordingly, the Veteran was offered an 
opportunity to testify at another hearing before the Board.  
38 C.F.R. § 20.717(d) (2009).  In August 2010, the Veteran 
responded that he wished to appear at a hearing before a 
Veteran's Law Judge and indicated that he lived close to the VA 
Regional Office in St. Louis, Missouri.  Accordingly, this case 
needs to be returned to the RO so that a Board hearing may be 
scheduled.

Accordingly, the case is remanded for the following action:

The RO must schedule the Veteran for a 
hearing in accordance with applicable 
procedures.  The Veteran and his 
representative must be provided with notice 
as to the time and place to report for said 
hearing.  Note that the Veteran indicated 
that he lives close to the RO in St. Louis, 
Missouri.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

